DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 09 May 2022 for the application filed 14 February 2019. Claims 1, 4-8, 10, 13-15, 17, 26-36, 38, 39, 41-47, and 49 are pending (Claims 2, 3, 9, 12, 16, 19-25, 37, and 40 were previously canceled; Claims 11, 18, and 48 have been canceled; new Claim 49 has been added; and Claims 1 and 36 have been amended).
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/631,167 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	“Column malfunction” as claimed is defined as the detection of an “atypical profile” in the process chromatogram when one or more features occurs, these features being selected from the group consisting of: (1) an additional peak on the process chromatogram when compared to a comparable position on the reference chromatogram or (2) a measured absorbance intensity exceeds a maximum absorbance intensity during an integral volume window.
 
Allowable Subject Matter
Claims 1, 4-8, 10, 13-15, 17, 26-36, 38, 39, 41-47, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method for detecting column malfunction (i.e., detection of an atypical profile when a process chromatogram is compared with a reference chromatogram). The process requires a reference sample and a separate process sample; each sample being run on a chromatography column to generate respective chromatograms for comparisons. The process further requires specific steps to be practiced for each run, i.e., the use of certain compositions and the collection of certain compositions. These chromatograms are continuously produced while the compositions are collected such that the reference and process chromatograms can be compared to determine whether an atypical profile is detected in real-time. If an atypical profile is detected, the chromatography runs are interrupted and the column malfunction is addressed.
For the reasons provided by Applicant in the response filed 09 May 2022, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777